UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6169


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RANDAL LEE BRYSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Robert C. Chambers, District Judge. (5:01-cr-00029-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randal Lee Bryson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randal Lee Bryson appeals the district court’s order his denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Upon review, we discern no abuse

of discretion in the district court’s determination that compassionate release was not

warranted. See United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing

standard of review and outlining steps for evaluating compassionate release motions).

Accordingly, we affirm for the reasons stated by the district court. United States v. Bryson,

No. 5:01-cr-00029-1 (S.D.W. Va., Jan. 22, 2021).           We deny Bryson’s motion for

appointment of counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2